DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant claims a method of producing upcycled as recited in claims 21 and 44.
	Applicant claims a method of producing upcycled yarn as recited in claim 21. The closest prior art, Wallick, U.S. Patent Number 5,919,717, teaches a method of making a recycled yarn from recycled polyester textile waste collected from post-consumer garments [abstract and column 1, line 5-8]. Wallick teaches cutting the polyester fabric [column 2, lines 59-63]. Wallick teaches in column 3, lines 16-19 that the polyester fabric is blended with natural fibers with to form a blended fiber in a hopper. Wallick teaches that foreign materials such as metallic objects such as zippers and buttons from the polyester fabric collected from sources such as post-consumer garments. Additionally, Wallick teaches a spinning step into a yarn. Wallick fails to teach or suggest that the mixture of blended fibers are free of bacteria, water, dyes, pesticides and chemicals.

	In summary, claims 21-33 and 44 are allowed.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786